Citation Nr: 0000827	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a puncture wound scar in the left 
lower leg with left tibial and sural nerve abnormality, 
currently evaluated as 10 percent disabling.  

2.  Whether clear and unmistakable error was committed in a 
rating decision of September 13, 1972, denying a compensable 
rating for the service-connected puncture wound scar, left 
lower leg.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected left ankle disorder, as 
secondary to the service-connected disability of "punji" 
stick wound, left lower extremity.  






REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

This matter was remanded by the Board for additional 
development of the record in April 1996 and April 1998.  






FINDINGS OF FACT

1.  The neurological manifestations of the service-connected 
residuals of the puncture wound are not shown to have been 
demonstrated by disability in excess of that more nearly 
approximating mild or moderate incomplete paralysis of the 
posterior tibial nerve; severe incomplete paralysis of the 
posterior tibial nerve has not been demonstrated.  

2.  The area of the service-connected residual puncture wound 
scar on the left lower leg is shown to be likely tender and 
painful on objective demonstration.  

3.  As the veteran did not enter a timely appeal from a 
September 13, 1972, rating decision which assigned a 
noncompensable evaluation for the service-connected puncture 
wound, scar, left lower leg, that rating action became a 
final decision based on the evidence then of record.  

4.  The veteran has not shown that the RO failed to consider 
highly probative evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its September 13, 1972, rating decision.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left leg puncture wound 
residuals with involvement of the left tibial and sural 
nerves have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.10, 4.124a 
including Diagnostic Code 8625 (1999).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected residual puncture wound scar 
of the left lower leg have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118 including Diagnostic Codes 7803, 7804 (1999).  

3.  The September 13, 1972, rating decision by the RO 
assigning a noncompensable evaluation for the veteran's 
service-connected puncture wound, scar, left lower leg, did 
not involve clear and unmistakable error.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Increased rating for the service-connected residuals of a 
puncture wound scar in the left lower leg with left tibial 
and sural nerve abnormality.

The Board finds that the veteran's claim for increased 
compensation benefits for his service-connected residuals of 
a puncture wound scar in the left lower leg with left tibial 
and sural nerve abnormality is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims that 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the service-connected residuals 
of a puncture wound scar in the left lower leg with left 
tibial and sural nerve abnormality.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected residuals of a puncture wound 
scar in the left lower leg with left tibial and sural nerve 
abnormality is currently evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8525.  

Under the provisions of Diagnostic Code 8625, a 10 percent 
evaluation is warranted when paralysis is mild or moderate 
and incomplete.  A 20 percent evaluation is assigned for 
paralysis which is severe and incomplete.  And, a 30 percent 
evaluation is warranted for complete paralysis that includes 
all muscles of the sole of the foot, that is frequently 
accompanied by painful paralysis of a causalgic nature, and 
when the toes cannot be flexed, adduction is weakened, and 
plantar flexion is impaired.  In addition, when the 
peripheral nerve disorder is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.  38 
C.F.R. § 4.124a.  

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  

The veteran was most recently afforded a VA examination of 
the peripheral nerves in October 1998.  At that time, motor 
strength in the left lower extremity was as follows:  
iliopsoas V; hamstrings, V; quadriceps, V; tibialis anterior 
IV; gastrocnemius, V; invertors IV; evertors V; and, extensor 
hallucis longus, IV.  Sensory examination revealed a mild 
decrease in vibratory sensation in the toe, but normal 
sensation at the ankle.  Joint position sense was also normal 
at the toe.  Decreased sensation to pinprick was reported 
over the dorsal surface of the foot and in the region of the 
scar noted in the medial lower leg.  The final impression was 
that of left foot weakness and loss of sensation.  It was 
noted that the pattern of weakness which the veteran 
described was consistent with a lesion involving the tibial 
nerve and could occur from a puncture wound to the region 
described by the veteran.  The examination was also reported 
to have revealed sensory deficits in the distribution of the 
sural nerve, which could also be attributed to the puncture 
wound described by the veteran.  

Based on the evidence of record, the Board finds that the 
current 10 percent rating adequately compensates for the 
degree of neurological impairment demonstrated by the 
service-connected residuals of a puncture wound scar in the 
left lower leg with left tibial and sural nerve abnormality.  
In this instance, the neurologic disorder resulting from the 
residuals of a puncture wound scar in the left lower leg with 
left tibial and sural nerve abnormality is described as an 
impairment of sensory function.  Consequently, the evaluation 
should be for the mild or moderate degree; hence, an 
evaluation greater than 10 percent is not warranted for the 
neurological manifestations of the residuals of the puncture 
wound of the left lower leg as manifested by left tibial and 
sural nerve abnormality.  

However, most recent VA examination of the veteran's joints 
conducted in August 1998 noted the presence of scar formation 
at the site of entry of the "punji" stick in the left lower 
extremity.  Tenderness was detected directly over the scar 
and a sense of continued induration, likely representing 
chronic scar tissue, was reported.  The Board finds, 
therefore, that a separate rating of 10 percent is warranted 
for the demonstrated tender and painful scar pursuant to 
Diagnostic Code 7804.  

In sum, the Board concludes that the service-connected 
residuals of the puncture wound scar in the left lower leg 
should be rated separately pursuant to Diagnostic Codes 7804 
and 8625, respectively.  In this instance, an evaluation of 
10 percent for tender and painful scar is warranted pursuant 
to Diagnostic Code 7804.  

The preponderance of the evidence, however, is against an 
evaluation greater than 10 percent for the neurological 
manifestations of the disability affecting the left lower leg 
rated pursuant to Diagnostic Code 8625.  


II.  Clear and unmistakable error

In the absence of clear and unmistakable error, RO decisions 
which are not appealed become final after one year and are 
not thereafter subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even when 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Russell v. Principi, 3 Vet. App. 310. 313 (1992).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. 44.  That is, he must argue that either the correct 
facts were not considered by the RO or that applicable laws 
and regulations were not correctly applied in the September 
13, 1972, decision by the RO.  Such a determination must be 
based on the record and the law that existed at the time of 
the prior decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  

The evidence available at the time of the September 13, 1972, 
rating decision included the veteran's service medical 
records and a VA examination conducted in August 1972.  A 
careful review of the service medical records shows that in 
August 1967, the veteran suffered a puncture wound to his 
left lower leg from a "punji" stick.  According to the 
records, the veteran had had persistent inflammation, 
drainage and pain at the wound site which required 
hospitalization and treatment with local wound care and 
antibiotics.  Physical examination in October 1967 revealed a 
well-healed, clean puncture wound on the medial aspect of the 
lower leg with no local tenderness or erythema.  There was a 
10 degree limitation of dorsiflexion of the foot because of 
posterior calf stiffness and discomfort.  It was felt at this 
time, however, that the veteran could be discharged to duty 
as he had satisfactorily recovered from his infection and his 
limitation would not prohibit the performance of full duty.  
Discharge examination in April 1968 noted a pugil stick 
wound, left lower leg, October 1967, well healed and not 
currently disabling.  

VA examination conducted in August 1972 noted a 1/2 inch in 
diameter, nondepressed, nonadherent scar over the medial 
border of the lower leg at the junction of the middle and 
lower one-third.  There was no functional defect of motion at 
the ankle registered.  The final diagnoses included that of 
scar, left lower leg, residual of "punjit" stick wound.  

Based on this evidence, the RO issued a rating decision dated 
September 13, 1972, granting service connection for puncture 
wound, scar, left lower leg, and assigning a noncompensable 
evaluation effective on June 7, 1992.  

In the instant case, the veteran contends that the RO should 
have assigned a compensable evaluation for the service-
connected puncture wound, scar, left lower leg, in the 
September 1972 rating decision.  The veteran argues that the 
physician who conducted the August 1972 VA examination failed 
to report a loss of motion in his foot and ankle and that, in 
1967, he was informed by other physicians that he had a 10 
percent loss of motion due to his puncture wound injury.  

In essence, the veteran's argument amounts to a mere 
assertion of a disagreement with the findings reported on VA 
examination in August 1972.  It is well documented in the 
service medical records that the veteran had a "10 degree" 
loss of motion of the foot in service.  No functional 
limitation was noted on VA examination in August 1972.  The 
Board notes that, the crux of the veteran's allegation is 
that VA failed in its duty to assist.  Even if true, such an 
allegation is insufficient to form the basis of a CUE claim.  
See Caffrey.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a [clear and unmistakable error] claim," and the 
appellant has failed to meet the legal requirement, the claim 
must be denied.  Luallen v. Brown, 8 Vet. App. 92 (1995).  



ORDER

An increased rating greater than 10 percent for the service-
connected residuals of the puncture wound of the left lower 
leg with left tibial and sural nerve abnormality, is denied.  

A separate rating of 10 percent for the service-connected 
residual puncture wound scar in the left lower leg is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

As the rating decision of September 13, 1972, assigning a 
noncompensable evaluation for the service-connected puncture 
wound, scar, left lower leg, did not involve clear and 
unmistakable error, the appeal is denied.  




REMAND

In a November 1998 rating decision, the RO granted 
entitlement to service connection for left ankle disorder as 
secondary to the service-connected disability of pugil stick 
wound, left lower extremity, and assigned a 10 percent 
evaluation effective on February 15, 1994.  In December 1998, 
the veteran filed a timely Notice of Disagreement (NOD) with 
the evaluation for the service-connected left ankle disorder; 
however, a careful review of the claims file shows that a 
Statement of the Case was not issued in response to the NOD.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board should remand, 
not refer, the issue to the RO for issuance of an SOC. 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran an SOC 
as to the propriety of the initial 
evaluation assigned for the service-
connected left ankle disorder as 
secondary to the service-connected 
disability of pugil stick wound, left 
lower extremity.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



